DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the (second) second preliminary amendment filed 2/24/2020.  As directed by the amendment, claim 11 has been cancelled. As such, claims 1-10 are pending in the instant application.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: HEAT AND MOISTURE EXCHANGER WITH LIPPED VALVE PLATE AND GROOVED VALVE SEAT.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the HME of claims 1-10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. [Note: the PCT application contains appropriate drawings; however, they were not filed along with the US application.]
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Objections
Claims 1 and 9 are objected to because of the following informalities: 
Regarding claims 1 and 9, where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, see 37 C.F.R. 1.75 (i) and MPEP 608.01(i).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding claim 1 (and thus its dependent claims 2-10), the preamble recites “a heat and moisture exchanger,” but the body of the claims recites no structure for performing this function, rendering it unclear whether Applicant is only intending to claim a valve/housing for an HME device, or whether they intend the claimed invention to possess/require HME functionality. As best understood, for purposes of examination, it is the former, such that claim 1, lines 1-2, will be considered to read “A device…a housing for a heat and moisture exchange filter” (with the remainder of the claims being directed to the device of claim 1).  
Further regarding claim 1 (and thus its dependent claims 2-10), it is unclear what is meant by the valve being “dedicated” to the distal opening. As best understood, for purposes examination, it will be considered to mean that the valve regulates/controls an open/closed state of the distal opening.
Claim 2 recites the limitation "the proximal extension of the lip" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the claim will be considered to read “a proximal extension of the lip”.
Regarding claim 7, it is unclear what is meant by a spring element being “dedicated” to the valve plate. As best understood, for purposes examination, it will be considered to mean that a spring element acts on the valve plate.
Regarding claim 9 (and thus its dependent claim 10), claim 9 recites a method of operating an HME according to claim 1, but then recites “a valve plate,” “a lip” and “a groove”, wherein it is unclear if these are necessarily those of claim 1 (particularly since the valve plate,” “the lip” and “the groove of the valve seat of”.

Claim Interpretation
In light of the specification, the directions of “distal” and “proximally” in the claims are understood to mean “away from the patient in use” and “towards the patient in use”, respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Persson (US 5,738,095; hereinafter “Persson”) in view of Knight (US 1,486,251; hereinafter “Knight”).
Regarding claim 1, Persson discloses a heat and moisture exchanger (stoma device) for tracheotomy patients (Figs. 1-2; abstract), comprising at least a valve plate (lid 18) and a housing (filter housing 10) (Fig. 1), and wherein the housing has a valve seat (inner shoulder 15A of flange 15) that encompasses a distal opening of the housing (Fig. 2), wherein the valve plate is, as best understood, dedicated to the distal opening of the housing (Fig. 2; col. 3, lines 31-35), and wherein the valve plate can be closed against the valve seat (Fig. 2; col. 3, lines 31-35). 
Persson is silent regarding wherein the valve plate has a radial circumferential lip and wherein the valve seat has a groove for receiving the lip, such that the valve plate can be closed such that the lip engages in the groove.  However, Knight demonstrates that it was well known in the valve art before the effective filing date of the claimed invention for a valve plate (valve member 25) (Figs. 1-2) to have a radial circumferential lip (annular extension 41) and wherein the valve seat (valve seat 14) has a groove (groove 17) for receiving the lip (Fig. 1; page 2, lines 1-2 and 27-41), such that the valve plate can be closed such that the lip engages in the groove (Fig. 1; page 2, lines 36-41). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the valve plate and valve seat of Persson to include wherein the valve plate has a radial circumferential lip and wherein the valve seat has a groove for receiving the lip, such that the valve plate can be closed such that the lip engages in the groove as taught by Knight, in order to provide the expected result of a better sealing and more robust valve due to the valve plate including more than one seating surface with respect to the valve seat as well as having lateral reinforcement (Knight, page 2, lines 36-50 and 84-91).
Regarding claim 3, Persson in view of Knight teaches the heat and moisture exchanger according to claim 1, wherein Persson as modified to include the groove of Knight further includes wherein the groove has a U-shaped or V-shaped cross section (Knight Figs. 1-2, page 1, lines 80-81).  
Regarding claim 4, Persson in view of Knight teaches the heat and moisture exchanger according to claim 1, wherein Persson as modified to include the groove of Knight further includes wherein the valve seat has a rim (the rim defined by flange 15 of Persson) encircling the housing, wherein the rim has the groove (at inner shoulder 15A).  
Regarding claim 5, Persson in view of Knight teaches the heat and moisture exchanger according to claim 1, wherein Persson further discloses wherein the valve plate has a pin (pin 19) that can be inserted into a pin receiver (tube 12) in the housing (Fig. 2).  
Regarding claim 6, Persson in view of Knight teaches the heat and moisture exchanger according to claim 1, wherein Persson further discloses wherein the pin receiver is located in the center of a filter receiver (the chamber that receives filter 11) in the housing (Fig. 2).  
Regarding claim 7, Persson in view of Knight teaches the heat and moisture exchanger according to claim 1, wherein Persson further discloses a spring element (spring 22), as best understood, dedicated to the valve plate (Figs. 1-2; col. 2, lines 58-60 and col. 3, lines 37-40).  
Regarding claim 8, Persson in view of Knight teaches the heat and moisture exchanger according to claim 7, wherein Persson further discloses wherein the spring element comprises a central ring (annular portion 23) for receiving the pin (Figs. 1-2; col. 2, lines 60-61).  
Regarding claim 9, Persson in view of Knight teaches a method for closing a heat and moisture exchanger according to claim 1, wherein, as best understood, the valve plate is moved proximally, wherein the lip on the valve plate engages in the groove in the housing (Persson Fig. 2 and col. 3, lines 31-33 in view of Knight Fig. 1 and the discussion above regarding claim 1).  
Regarding claim 10, Persson in view of Knight teaches the method according to claim 9, wherein Persson further discloses wherein the valve plate is moved proximally, counter to a return force exerted by a spring element (spring 22) (col. 3, lines 31-40).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Persson in view of Knight as applied to claim 1 above, and further in view of Marcelli (US 1,587,080; hereinafter “Marcelli”).
 heat and moisture exchanger according to claim 1, wherein Knight further teaches wherein the groove in the valve seat has a depth that is less than the proximal extension of the lip (see Knight Fig. 1, where the extension 41 protrudes by some amount above the top of the groove 17), but since Knight does not disclose explicit dimensions for the extension and groove, Persson in view of Knight is silent regarding wherein the groove in the valve seat has a depth that is 10% to 90% of the proximal extension of the lip. However, Marcelli teaches that it was known in the art of valves with lips/grooves before the effective filing date of the claimed invention that the spacing between the top of a groove (groove 15) and the undersurface of a lipped valve seat was a result effective variable and that the groove should a depth that is less than the proximal extension of the lip (rib 18) (Figure; page 1, lines 64-78), and optimization of ranges of parameters through routine experimentation is not sufficient to patentably distinguish the invention over the prior art. MPEP § 2144.05. It would have been obvious to an artisan before the effective filing date of the claimed invention to modify the groove in the valve seat has a depth that is less than the proximal extension of the lip taught by Persson in view of Knight to arrive a depth that is 10% to 90% of the proximal extension of the lip through routine experimentation, in order to ensure sufficient space for the valve to gradually move downward as a result of wear (Marcelli page 1, lines 64-78), as well as to ensure that the lip fills the entirely of the groove when inserted therein by preventing the flat portion of the bottom of the valve surface from contacting the top of the groove/valve seat.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references teaching valved tracheostomy HMEs that could be modified to include a lip on the valve plate and groove in the valve seat, similar to Persson as modified above: Fahl (US 2015/0273168 A1); Persson (US 2011/0220108 A1); Leibitzki (DE 102013018905 A1). Additional references teaching valves with lipped valve plates that fit into grooved valve seats (or vice versa, as the enhanced sealing concept is the same): Battersby et al. (US 4,188,013); Stenberg (US 8,152,134 B2); Huthsing, Sr. (US 2,976,010); Berry (US 866,906); Kucki (US 2,317,068); Hunt (US 2017/0102091 A1); Clair (US 2,683,464); Richter (US 4,140,148); Stratton (US 2004/0031527 A1); Smith (US 2,414,908); Iwasaki et al. (US 5,020,775); Boosman (US 2,900,166); Hornsby (US 2,687,276); Hobbs (US 2,676,781); Langdon (US 2,447,510); Begg (US 2,136,835); Foulkrod (US 1,717,022); Raymond (US 1,555,025).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178. The examiner can normally be reached M-Th 8:30a-5:30p, F 8:30a-12:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHRYN E DITMER/           Primary Examiner, Art Unit 3785